DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has amended claims 1, 3, 4, 7, 10, 14, 16, 17, 19 and 20; canceled claims 2, 5, 6 and 18; and added new claims 21 and 22 in the amendment filed on 2/18/2022. Claims 1, 3, 4, 7-17 and 19-22 are currently pending in the present application.

Response to Arguments
Applicant’s arguments filed on 2/18/2022 with respect to the claims 1, 3, 4, 7-17 and 19-22 have been fully considered and are persuasive. The objections and the rejections of the claims in the last office action have been withdrawn except the double patenting rejection. The Applicant stated that “will further assess and consider filing a terminal disclaimer once there are no other pending objections or rejections, and the present application is otherwise in condition for allowance” (i.e., page 8 paragraph 4 of the Remarks). Accordingly, the double patenting rejection in the last office action is hereby maintained in this office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-19 of the copending application 16/669,860 contain every element of claims 1, 16 and 17 of the present application respectively and as such anticipate(s) claims 1, 16 and 17 of the present application.
Initially, it should be noted that the present application and the copending application 16/669,860 have the same inventive entities. The inventor and/or assignee for the copending application and the present application are Uri Shabi and Alon Titelman as the inventors; and EMC IP Holding Company LLC as the assignee.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).” ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the 

Allowable Subject Matter
Claims 1, 3, 4, 7-17 and 19-22 would be allowable if a terminal disclaimer is filed to overcome the double patenting rejection as set forth in this Office action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	After conducting different searches in EAST, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the limitations:
	“receiving, using a processor, a page P having a binary representation;
determining, using a processor and the binary representation of the page P, a plurality of features for the page P, wherein each of the plurality of features for the page P is determined, at least in part, using a portion of bits of the binary representation of the page P;
determining, using a processor and a hash function, a plurality of feature hashes for the plurality of features, wherein each of the plurality of feature hashes corresponds to a different an associated one of the plurality of features, wherein said each feature hash is a corresponding hash value determined by the using a hash function based at least in part on inputs including and in accordance with a binary representation of said different associated one of the plurality of features and an index associated with said different one of the plurality of features;
determining, using a processor and in accordance with the plurality of feature hashes for the plurality of features, a similarity hash for the page P, wherein each of the plurality of feature hashes includes N bits, wherein the similarity hash for the page P includes N bits, and wherein said determining the similarity hash for the page P includes:
	determining a bitwise majority for each of the N bit positions in the similarity hash for the page P in accordance with bit values included in said each bit position in the plurality of feature hashes, wherein said bitwise majority for said each bit position in the similarity hash is 1 if a majority of bit values of said each bit position in the plurality of feature hashes is 1, and wherein otherwise said bitwise majority for said each bit position in the similarity hash is 0; and
	forming the similarity hash for the page P where each of the N bit positions of the similarity hash is the bitwise majority determined for said each bit position of the similarity hash; and
performing, using a processor, data reduction processing using the similarity hash for the page P”, as recited in the independent claims 1, 16 and 17.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571)270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        2/25/2022